Opinion issued March 3, 2016




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-15-00644-CR
                         ———————————
                   RIGOBERTO MONRROY, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 228th District Court
                          Harris County, Texas
                      Trial Court Case No. 1445254



                        MEMORANDUM OPINION

     A jury found appellant, Rigoberto Monrroy, guilty of the felony offense of

possession with an intent to deliver a controlled substance, namely, cocaine,
weighing more than one gram and less than four grams.1 The trial court assessed his

punishment at confinement for four years. Appellant timely filed a notice of appeal.

      Counsel for appellant has filed a motion to withdraw the appeal. The motion

is signed by counsel and includes a copy of a letter from appellant to which the

motion refers. The letter is signed by appellant and expressly states that he no longer

wishes to go forward with the appeal and asks counsel to terminate the appeal as

soon as possible. We construe the motion as a motion to dismiss the appeal and

conclude that it substantially complies with Texas Rule of Appellate Procedure

42.2(a). See TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal,

and more than ten days have passed and the State has not responded or otherwise

expressed opposition to the motion. See TEX. R. APP. P. 10.3(a), 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any other pending motions as moot.

                                   PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(3)(D), 481.112(a), (b) (Vernon
      2010).
                                           2